Title: To Thomas Jefferson from Joseph Martin, 12 December 1780
From: Martin, Joseph
To: Jefferson, Thomas



Sir
Long Island the 12h Dcmer 1780

On my Return to this place I Immediately Transmitted your Excellencies Dispatches to Chiefs of the Cherokees which I Seconded with Some letters of my own and Divers private messages with the Meddles &c. but unfortunately all arrived to late. The British agents had Succeeded in their negociations, and most of their  Chiefs and Warriers of the old Towns had Determin’d To Take a Decisive part against us. The inclosed Deposition will further Explain Matters to the Executive.
Great will be the Distress of the frontier Inhabitants Soon if Something Vigorous are not Soon Set on foot to Subdue the nation.
I am sir your Excellenis most […] & very humble Sert,

Jos Martin

